Nebraska Advance Sheets
726	290 NEBRASKA REPORTS



does not resolve that issue, it does not affect a substantial
right of Charter West and therefore is not a final order under
§ 25-1902.
   We note that it may have been more expedient for the dis-
trict court to conduct an evidentiary hearing and defer any
ruling on the motion to compel arbitration until the parties
had an opportunity to present evidence on the issue of whether
the real estate transaction involved interstate commerce. But
the dismissal of the motion to compel arbitration without
prejudice achieved essentially the same result, which was to
defer a final determination of the arbitrability of the dispute.
On this record, that determination has not yet been made, and
therefore, there is no final, appealable order capable of appel-
late review.
                       CONCLUSION
   For the foregoing reasons, we conclude that we lack juris-
diction to review the order from which this appeal was taken,
and we dismiss the appeal.
                                           Appeal dismissed.



                Cargill Meat Solutions Corporation,
                 appellee, v. Colfax County Board
                    of E qualization, appellant.
                                  ___ N.W.2d ___

                       Filed April 17, 2015.   No. S-14-701.

 1.	 Taxation: Judgments: Appeal and Error. An appellate court reviews decisions
     rendered by the Tax Equalization and Review Commission for errors appearing
     on the record.
 2.	 Judgments: Appeal and Error. When reviewing a judgment for errors appear-
     ing on the record, an appellate court’s inquiry is whether the decision conforms
     to the law, is supported by competent evidence, and is not arbitrary, capricious,
     or unreasonable.
 3.	 Taxation: Appeal and Error. An appellate court reviews questions of law aris-
     ing during appellate review of decisions by the Tax Equalization and Review
     Commission de novo on the record.
                   Nebraska Advance Sheets
	       CARGILL MEAT SOLUTIONS v. COLFAX CTY. BD. OF EQUAL.	727
	                       Cite as 290 Neb. 726

 4.	 Statutes. Statutory interpretation is a question of law.
 5.	 Taxation: Equity. The assessment, levy, and collection of taxes are not equitable
     proceedings; they necessarily have to be governed by rules, and the taxing power
     and the taxpayers must comply with these rules.
 6.	 Statutes: Appeal and Error. Statutory language is to be given its plain and ordi-
     nary meaning, and an appellate court will not resort to interpretation to ascertain
     the meaning of statutory words which are plain, direct, and unambiguous.
 7.	 Statutes. It is not within the province of the courts to read a meaning into a stat-
     ute that is not there or to read anything direct and plain out of a statute.
 8.	 Statutes: Legislature: Intent. Components of a series or collection of statutes
     pertaining to a certain subject matter are in pari materia and should be conjunc-
     tively considered and construed to determine the intent of the Legislature, so that
     different provisions are consistent, harmonious, and sensible.
 9.	 Taxation: Jurisdiction. County boards of equalization can exercise only such
     powers as are expressly granted to them by statute, and statutes conferring power
     and authority upon a county board of equalization are strictly construed.
10.	 ____: ____. Where a county board of equalization’s actions are void, the Tax
     Equalization and Review Commission lacks jurisdiction over the merits of
     the appeal.

  Appeal from the Tax Equalization and Review Commission.
Affirmed.

  Edmond E. Talbot III, Special Colfax County Attorney, for
appellant.

  Timothy L. Moll and Christopher C. Cassiday, of Rembolt
Ludtke, L.L.P., for appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    Cassel, J.
                     I. INTRODUCTION
   A taxpayer timely filed a 2010 personal property tax
return properly listing the taxable property, but the prop-
erty was not placed on the tax rolls. The primary issue in
this appeal is whether in 2013, the Colfax County Board of
Equalization (Board) had statutory authority to add the prop-
erty to the 2010 tax rolls. The Tax Equalization and Review
Commission (TERC) considered and rejected two statutory
    Nebraska Advance Sheets
728	290 NEBRASKA REPORTS



sources of authority, but the Board assigns error only as to
one statute.1
   Because § 77-1507(1) applies only to real estate and not
to personal property, it did not authorize the Board’s action.
Without supporting statutory authority, the action was void. We
therefore affirm TERC’s decision reversing and vacating the
Board’s decision.
                       II. BACKGROUND
               1. Taxation of P ersonal P roperty
   Under Nebraska law, the owner of personal property must
compile a list of all its tangible personal property having a tax
situs in Nebraska.2 The list must be on the forms prescribed by
the Department of Revenue’s Tax Commissioner and must be
filed as a personal property tax return on or before May 1 of
each year.3 A party seeking a personal property exemption shall
file a claim on the form and supporting schedules prescribed by
the Tax Commissioner.4
   The county assessor reviews the personal property tax
returns and changes the reported valuation of any item of tax-
able tangible personal property to conform the valuation to net
book value.5 The assessor also lists any item of taxable tan-
gible personal property omitted from a personal property return
and values the item at net book value.6
                  2. 2010 P ersonal P roperty
                         Tax R eturn
   Cargill Meat Solutions Corporation (Cargill) timely filed a
personal property tax return for the 2010 tax year. As part of
that return, Cargill submitted personal property schedules to
the Colfax County assessor’s office identifying numerous items

 1	
      See Neb. Rev. Stat. § 77-1507(1) (Cum. Supp. 2014).
 2	
      Neb. Rev. Stat. § 77-1201 (Reissue 2009).
 3	
      Neb. Rev. Stat. § 77-1229(1) (Reissue 2009); Kaapa Ethanol v. Board of
      Supervisors, 285 Neb. 112, 825 N.W.2d 761 (2013).
 4	
      See § 77-1229(2) and Neb. Rev. Stat. § 77-4105(2) (Reissue 2009).
 5	
      See Neb. Rev. Stat. § 77-1233.04(1) (Cum. Supp. 2014).
 6	
      Id.
                     Nebraska Advance Sheets
	         CARGILL MEAT SOLUTIONS v. COLFAX CTY. BD. OF EQUAL.	729
	                         Cite as 290 Neb. 726

of personal property. One of the schedules showed the assessed
value of the property to be $18,382,151. The assessor accepted
the return.
   However, the personal property was not placed on the tax
rolls in 2010, and no tax was assessed or paid. Because of an
evidentiary ruling by TERC excluding an exhibit, the record
sheds little light on the procedures followed or overlooked
in 2010.

                       3. Action by Board
   In October 2013, the Board sent a letter to Cargill stat-
ing that it was placing the personal property identified by
Cargill in 2010 “back on the tax rolls.” The Board’s letter
asserted that the assessor had “held the personal property
schedule . . . pending an approval of the exemption,” that no
exemption had been authorized, and that the property had not
been “placed back” on the tax rolls in 2010 due to a “cleri-
cal error.” The letter “[gave] notice” that “[p]ursuant to . . .
§ 77-1507(1),” the property would be “placed back on the tax
rolls for collection.”
   Cargill filed a protest of the Board’s action, but the
Board denied the protest. Cargill then appealed. Pursuant to
§ 77-1507(3), the appeal from the Board’s denial of the protest
was taken to TERC.

                4. TERC’s Hearing and Decision
   Pursuant to the rules of practice and procedure for hearings
before TERC, the chairperson issued an order to show cause
and notice of hearing which directed the parties to participate
in a hearing and show cause regarding jurisdiction.7 The order
stated in part: “[TERC] does not have jurisdiction to hear an
appeals [sic] if: [TERC] does not have the power or authority
to hear the appeal [if] the Board of Equalization does not have
the authority to act.”
   During the show cause hearing before TERC, the Board
sought to introduce into evidence an order of the Department
of Revenue’s Tax Commissioner concerning Cargill’s 2011

 7	
      See 442 Neb. Admin. Code, ch. 5, § 029 (2011).
    Nebraska Advance Sheets
730	290 NEBRASKA REPORTS



tax return. TERC sustained Cargill’s objection to the exhibit,
noting that it had not been exchanged in advance of the
hearing. The Board’s third assignment of error pertains to
this exhibit.
   At the time of the Board’s attempt to offer this exhibit,
Cargill’s attorney explained that “from 2011, there’s a per-
sonal property tax appeal pending that has to do with whether
Cargill qualified for LB775 credits.” He also explained that
the Department of Revenue “sent a letter to Colfax County
that said, ‘Based on the results of 2011, we think you
should include 2010 personal property tax back on the tax
rolls . . . .’”
   TERC entered a decision and order vacating and reversing
the Board’s decision. TERC first rejected the Board’s claim
that § 77-1507(1) authorized the Board’s action of adding
items of omitted personal property to the tax rolls. TERC
reasoned that § 77-1507(1) applied to real property only.
Thus, TERC stated that the Board’s action, if performed under
§ 77-1507(1), was void and that both the Board and TERC
lacked jurisdiction to hear the appeal in the absence of a stat-
ute authorizing the Board to place omitted personal property
on the tax rolls.
   TERC next stated that the letter sent by the Board to Cargill
was void because it did not meet several requirements of Neb.
Rev. Stat. § 77-1233.06 (Reissue 2009). TERC reasoned that
the Board did not have the authority to make an initial change
or to send notice under the statute and that without such
authority, the Board’s actions were void.
   TERC also rejected the Board’s claim that §§ 77-1233.04
and 77-1233.06 provided a process for correction based on
clerical errors. TERC noted that the definition of omitted prop-
erty “specifically excludes listing errors by the county assessor
and clerical errors.” TERC reasoned that the Board’s action
was void if it was relying on § 77-1233.04.
   TERC ultimately determined that the Board’s action was
void. It recited that “[w]here the actions of an administrative
agency are void, appellate administrative agencies lack subject
matter jurisdiction.” TERC concluded that the Board did not
have authority to place the items of personal property on the
                     Nebraska Advance Sheets
	         CARGILL MEAT SOLUTIONS v. COLFAX CTY. BD. OF EQUAL.	731
	                         Cite as 290 Neb. 726

tax rolls and that, thus, TERC did not have jurisdiction over
the appeal.
   The Board timely appealed, and we moved the case to our
docket under our statutory authority to regulate the caseloads
of the appellate courts of this state.8
               III. ASSIGNMENTS OF ERROR
   The Board assigns that TERC erred in (1) interpreting
§ 77-1507 to apply to omitted real property only, (2) fail-
ing to determine whether mistakenly entering taxable tangible
personal property as exempt was a clerical error, (3) failing
to receive as an exhibit an order from the Tax Commissioner
which directed county officials to place Cargill’s taxable tan-
gible personal property on the tax rolls, and (4) failing to
consider whether Cargill was entitled to an exemption of its
taxable tangible personal property.
                 IV. STANDARD OF REVIEW
   [1,2] An appellate court reviews decisions rendered by
TERC for errors appearing on the record.9 When reviewing
a judgment for errors appearing on the record, an appellate
court’s inquiry is whether the decision conforms to the law, is
supported by competent evidence, and is not arbitrary, capri-
cious, or unreasonable.10
   [3,4] An appellate court reviews questions of law arising
during appellate review of decisions by TERC de novo on the
record.11 Statutory interpretation is a question of law.12
                          V. ANALYSIS
                      1. Statutory History
   Before addressing the Board’s specific arguments, we briefly
discuss the history of valuation of personal property in Nebraska
and how the statutory language of § 77-1507 evolved over the

 8	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
 9	
      Conroy v. Keith Cty. Bd. of Equal., 288 Neb. 196, 846 N.W.2d 634 (2014).
10	
      Id.
11	
      Id.
12	
      First Nat. Bank of Omaha v. Davey, 285 Neb. 835, 830 N.W.2d 63 (2013).
    Nebraska Advance Sheets
732	290 NEBRASKA REPORTS



years. We note that § 77-1507 is included under the statutes in
chapter 77, article 15, of the Nebraska Revised Statutes, which
relate to “Equalization by County Board.”

                         (a) Valuation of
                        Personal Property
   Prior to 1992, personal property, like real property, was
valued at its actual value.13 A series of federal and state court
decisions prompted changes to Nebraska’s framework for taxa-
tion of personal property.14
   In 1992, voters approved an amendment to portions of Neb.
Const. art. VIII, §§ 1 and 2.15 As amended, article VIII, § 1,
provided that “tangible personal property, as defined by the
Legislature, not exempted by this Constitution or by legis-
lation, shall all be taxed at depreciated cost using the same
depreciation method with reasonable class lives, as deter-
mined by the Legislature, or shall all be taxed by valuation
uniformly and proportionately.” And, as amended, article VIII,
§ 2, provided that “the Legislature may exempt inventory
from taxation” and that “the Legislature may define and clas-
sify personal property in such manner as it sees fit, whether
by type, use, user, or owner, and may exempt any such class
or classes of property from taxation if such exemption is
reasonable or may exempt all personal property from taxa-
tion.” By means of special sessions, the Nebraska Legislature
adopted the legislation necessary to implement these constitu-
tional changes.16
   Effective January 1, 1992, personal property, unless expressly
exempt from taxation, was to be valued at its net book v­ alue.17
The county board of equalization and the State Board of
Equalization and Assessment—TERC’s predecessor—were

13	
      See Neb. Rev. Stat. § 77-201(1) (Supp. 1991).
14	
      See, generally, MAPCO Ammonia Pipeline v. State Bd. of Equal., 238 Neb.
565, 471 N.W.2d 734 (1991).
15	
      See 1992 Neb. Laws, L.R. 219CA.
16	
      See 1992 Neb. Laws, L.B. 1, 2d Spec. Sess. (Aug. 12, 1992) and 4th Spec.
      Sess. (Nov. 12, 1992).
17	
      See § 77-201(3) (Reissue 1996).
                     Nebraska Advance Sheets
	         CARGILL MEAT SOLUTIONS v. COLFAX CTY. BD. OF EQUAL.	733
	                         Cite as 290 Neb. 726

no longer required to equalize the values of personal prop-
erty, but their obligation to equalize the values of real prop-
erty remained.18

                     (b) Evolution of § 77-1507
   Under a precursor to § 77-1507, the county board of equal-
ization had the duty to “[f]airly and impartially equalize the
valuation of the personal property of the county” and, upon
complaint, to “review the assessment and correct the same
as shall appear to be just.”19 The same statute authorized
the county board of equalization to equalize the valuation of
real property and provided that “in cases of evident error of
assessment or of apparent gross injustice in overvaluation or
undervaluation of real property, the county board of equal-
ization may at its annual meetings consider and correct the
same by raising . . . or by lowering the assessed valuation
of such real property.”20 The statute further empowered the
county board of equalization to “add to the assessment rolls
any taxable property not included therein, assessing the same
in the name of the owners thereof as the assessor should
have done, but no personal property shall be so added unless
the owner thereof is previously notified, if he be found in
the county.”21
   By 1943, § 77-1507 had been condensed considerably. The
statute, in its entirety, stated:
         The county board of equalization shall also add to
      the assessment rolls any taxable property not included
      therein, assessing the same in the name of the own-
      ers thereof as the assessor should have done, but no
      personal property shall be so added unless the owner
      thereof is previously notified, if he be found in the
      county.22

18	
      See Neb. Rev. Stat. §§ 77-505 (Reissue 1996) and 77-1504 (Cum. Supp.
      1992).
19	
      Rev. Stat. § 6437 (1913).
20	
      Id.
21	
      Id.
22	
      § 77-1507 (1943).
    Nebraska Advance Sheets
734	290 NEBRASKA REPORTS



But like its predecessor statutes,23 § 77-1507 pertained to both
real property and personal property. The same continued to
be true after a 1987 amendment.24 The statute then provided
in part:
         The county board of equalization may meet at any
      time upon the call of the chairperson or any three mem-
      bers of the board for the purpose of determining and
      equalizing the assessments of any omitted or underval-
      ued real or personal property. The board shall add to
      the assessment rolls any taxable property not included
      therein, assessing the same in the name of the owners
      thereof. Omitted or undervalued personal property shall
      be added only after the owner or agent of the owner
      thereof is notified.25
As we noted above, the statutory framework for personal
property tax in Nebraska changed dramatically beginning in
1992. But the above-quoted portion of the statute remained
unchanged following a 1995 amendment.26
   However, in 1997, the Legislature changed § 77-1507 sig-
nificantly in connection with an overhaul of the taxation stat-
utes.27 As a result, the statute no longer contained any mention
of personal property. Instead, it provided that the county board
of equalization could “meet at any time for the purpose of
assessing any omitted real property which was not reported
to the county assessor pursuant to section 77-1318.01.”28
The statute further provided that “[n]o omitted real property
which was properly reported to the county assessor pursu-
ant to section 77-1318.01 shall be added to the assessment
roll after July 25 of the year or years in which the property
was omitted.”29

23	
      See § 6437 and Comp. Stat. §§ 5972 (1922) and 77-1702 (1929).
24	
      See 1987 Neb. Laws, L.B. 508, § 48.
25	
      § 77-1507 (Cum. Supp. 1988).
26	
      See § 77-1507 (Reissue 1996) and 1995 Neb. Laws, L.B. 490, § 150.
27	
      See 1997 Neb. Laws, L.B. 270, § 89.
28	
      § 77-1507(1) (Cum. Supp. 1998).
29	
      § 77-1507(4).
                     Nebraska Advance Sheets
	         CARGILL MEAT SOLUTIONS v. COLFAX CTY. BD. OF EQUAL.	735
	                         Cite as 290 Neb. 726

   A 1999 amendment30 added the provision on which the
Board relies. This change allowed the county board of equal-
ization to meet “for clerical errors as defined in section 77-128
that result in a change of valuation.”31 Although the Board
contends that this language applies to personal property, the
word “personal” does not appear in the statute as amended
in 1999.
   The statute was later amended several more times,32 but no
reference to personal property was ever reinserted. Thus, for
purposes of our inquiry, the statute has not changed in any sig-
nificant way since 1999.
   Currently, § 77-1507(1) (Cum. Supp. 2014) states in part:
      The county board of equalization may meet at any time
      for the purpose of assessing any omitted real property
      that was not reported to the county assessor pursuant to
      section 77-1318.01 and for correction of clerical errors
      as defined in section 77-128 that result in a change of
      assessed value. The county board of equalization shall
      give notice of the assessed value of the real property
      to the record owner or agent at his or her last-known
      address. For real property which has been omitted in the
      current year, the county board of equalization shall not
      send notice pursuant to this section on or before June 1.
         Protests of the assessed value proposed for omitted real
      property pursuant to this section or a correction for cleri-
      cal errors shall be filed with the county board of equal-
      ization within thirty days after the mailing of the notice.
      All provisions of section 77-1502 except dates for filing
      a protest, the period for hearing protests, and the date
      for mailing notice of the county board of equalization’s
      decision are applicable to any protest filed pursuant to
      this section.
With that history in place, we turn to the issues on appeal.

30	
      See 1999 Neb. Laws, L.B. 194, § 27.
31	
      § 77-1507 (Reissue 2003).
32	
      See 2005 Neb. Laws, L.B. 263, § 14, and L.B. 283, § 5; 2006 Neb. Laws,
      L.B. 808, § 39; 2010 Neb. Laws, L.B. 877, § 5; and 2011 Neb. Laws,
      L.B. 384, § 17.
    Nebraska Advance Sheets
736	290 NEBRASKA REPORTS



                  2. Applicability of § 77-1507
   [5] The chief issue is whether in 2013, § 77-1507(1) empow-
ered the Board to add the specified personal property to the
2010 tax rolls. As this court explained over 100 years ago,
the assessment, levy, and collection of taxes are not equitable
proceedings; they necessarily have to be governed by rules,
and the taxing power and the taxpayers must comply with
these rules.33 At various times, the Board has relied on either
§ 77-1507(1) or § 77-1233.04. TERC concluded that neither
statute authorized the Board to place the personal property on
the tax rolls for 2010. On appeal, the Board does not assign
error to TERC’s finding that § 77-1233.04 did not apply. Thus,
we consider only whether § 77-1507(1) was applicable under
the circumstances of this case.
   The Board argues that TERC erred in interpreting
§ 77-1507(1) to apply to omitted real property only. The
Board also contends that the statute allows for correction of
clerical errors concerning personal property. We disagree that
§ 77-1507(1) applies to personal property.
   The plain language of § 77-1507(1), its reading in the con-
text of other statutes, and the Nebraska Administrative Code
support our conclusion that § 77-1507(1) applies only to real
property. Each reason requires elucidation.
   [6] We primarily rely on the plain language of the statute,
both generally and specifically. Statutory language is to be
given its plain and ordinary meaning, and an appellate court
will not resort to interpretation to ascertain the meaning of
statutory words which are plain, direct, and unambiguous.34
   The general language of the statute refers only to real prop-
erty. The evolution of § 77-1507, which we have set forth
above, shows deliberate action by the Legislature to change
the statute from applying to both real and personal property to
applying solely to real property. Subsequent amendments to the
statute were made, but none of them restored personal property
to the section’s scope.

33	
      See Darr v. Dawson County, 93 Neb. 93, 139 N.W. 852 (1913).
34	
      Dean v. State, 288 Neb. 530, 849 N.W.2d 138 (2014).
                     Nebraska Advance Sheets
	         CARGILL MEAT SOLUTIONS v. COLFAX CTY. BD. OF EQUAL.	737
	                         Cite as 290 Neb. 726

   The specific language of the statute also demonstrates that
it applies only to real property. The statute explicitly mentions
real property four times, while never referring to personal
property. The Board observes that although § 77-1507(1) spe-
cifically refers to “omitted real property,” no property type is
specified with respect to the correction of clerical errors. It fol-
lows, they argue, that the latter phrase was intended to apply to
all “property,” whether real or personal.
   But that sentence must be read in context. The key language
appears in the first two sentences. The first sentence states,
“The county board of equalization may meet at any time for
the purpose of assessing any omitted real property . . . and
for correction of clerical errors . . . .” The second sentence
states, “The county board of equalization shall give notice of
the assessed value of the real property to the record owner or
agent . . . .”35 In essence, the Board is trying to insert the words
“or personal” into the latter sentence. Without those words,
the first sentence would supposedly allow the board to change
the value of personal property, but the second sentence would
require notice only to owners of real property. That makes
no sense.
   [7] And we cannot read those words into the statute. It is
not within the province of the courts to read a meaning into a
statute that is not there or to read anything direct and plain out
of a statute.36 If the Legislature had intended to allow a county
board of equalization to correct a clerical error concerning
personal property, it surely would have changed the second
sentence of § 77-1507(1) to require notice to owners of “real
or personal property.”
   [8] Reading § 77-1507 in the context of other statutes within
the chapter on revenue and taxation also persuades us that it
applies to real property only. Components of a series or collec-
tion of statutes pertaining to a certain subject matter are in pari
materia and should be conjunctively considered and construed
to determine the intent of the Legislature, so that different

35	
      § 77-1507(1).
36	
      Johnson v. City of Fremont, 287 Neb. 960, 845 N.W.2d 279 (2014).
    Nebraska Advance Sheets
738	290 NEBRASKA REPORTS



provisions are consistent, harmonious, and sensible.37 Statutes
mentioning § 77-1507 do so in the context of real property.38
And, as Cargill highlights, the overall tax scheme addresses
personal property and real property separately for purposes
of omitted property and correction of errors. Section 77-1507
pertains to real property, while § 77-1233.04 addresses the pro-
cedure for personal property.
   The regulations in the Nebraska Administrative Code also
demonstrate that § 77-1507(1) is limited to the correction of
clerical errors for real property only. The chapter concerning
real property contains several regulations concerning clerical
errors,39 while the chapter addressing personal property con-
tains no regulation mentioning clerical errors.40 Because we
conclude that § 77-1507 applies to correction of clerical error
concerning real property only, we need not decide whether a
clerical error occurred in this case.
   [9] We conclude that § 77-1507(1) does not apply to per-
sonal property and, thus, did not give the Board authority
to place Cargill’s personal property on the tax rolls. County
boards of equalization can exercise only such powers as are
expressly granted to them by statute, and statutes conferring
power and authority upon a county board of equalization are
strictly construed.41 Because the Board lacked statutory author-
ity under § 77-1507(1) to place Cargill’s personal property on
the tax rolls, its action was void.42

37	
      Professional Mgmt. Midwest v. Lund Co., 284 Neb. 777, 826 N.W.2d 225
      (2012).
38	
      See Neb. Rev. Stat. §§ 77-202.03(4) and 77-1317 (Cum. Supp. 2014) and
      77-1345(3) and 77-1345.01(4) (Reissue 2009). Compare Neb. Rev. Stat.
      § 77-5017(2) (Cum. Supp. 2014).
39	
      See 350 Neb. Admin. Code, ch. 10, §§ 002.06, 003.02B(2), 003.02G,
      003.04C, 003.06H, and 003.07 (2014).
40	
      See 350 Neb. Admin. Code, ch. 20 (2009).
41	
      John Day Co. v. Douglas Cty. Bd. of Equal., 243 Neb. 24, 497 N.W.2d 65
      (1993).
42	
      See, generally, Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d
298 (2010); Big John’s Billiards v. Balka, 254 Neb. 528, 577 N.W.2d 294
      (1998).
                     Nebraska Advance Sheets
	         CARGILL MEAT SOLUTIONS v. COLFAX CTY. BD. OF EQUAL.	739
	                         Cite as 290 Neb. 726

                   3. R emaining Assignments
                            of Error
   [10] We need not address the Board’s remaining assign-
ments of error. Because the Board did not have statutory
authority to add Cargill’s personal property to the tax rolls
under § 77-1507(1) and because the Board does not challenge
TERC’s finding that § 77-1233.04 did not provide such author-
ity, the Board’s action was void. Where a county board of
equalization’s actions are void, TERC lacks jurisdiction over
the merits of the appeal.43

                     VI. CONCLUSION
   Our conclusion is driven by the very narrow way in which
the issue was presented to us. We confront both a limited
record and the Board’s reliance on § 77-1507(1) to the exclu-
sion of any other potential avenue of addressing the problem.
We were not asked to review whether § 77-1233.04 would
allow the county assessor to make this change, and we there-
fore express no opinion on that question. We are also con-
strained by the language used by the Legislature in its 1999
amendment to § 77-1507(1), which did not make the statute
applicable to personal property. We conclude that the Board’s
action in placing Cargill’s personal property on the tax rolls
for 2010 was void, because it lacked statutory authority to do
so under § 77-1507(1). TERC reached the same conclusion
and correctly determined that it lacked jurisdiction to hear the
appeal. We affirm.
                                                     Affirmed.

43	
      See Darnall Ranch v. Banner Cty. Bd. of Equal., 280 Neb. 655, 789
N.W.2d 26 (2010).